                                                      Judge: Christopher M. Alston
                                                      Chapter: 13
                                                      Hearing Date: May 09, 2019
                                                      Hearing Time: 9:30 am
    1                                                 Hearing Location: Judge Alston's Courtroom
                                                                        700 Stewart St #7206
    2                                                                   Seattle,WA 98101-8101

    3
                                                       Response Date: May 02, 2019
    4
                              IN THE UNITED STATES BANKRUPTCY COURT
    5                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    6    In Re:                                         IN CHAPTER 13 PROCEEDING
         JOSE ORTIZ,                                    NO. 17-13890
    7    11224 253rd Pl
         Kent, WA 98030                                 NOTICE OF TRUSTEE'S MOTION TO
    8                                                   DISMISS CASE AND HEARING
                                      Debtor.
    9
             PLEASE TAKE NOTICE that the Trustee's Motion to Dismiss Case IS SET FOR HEARING as
   10    follow:
             Judge: Christopher M. Alston             Date: May 09, 2019
   11
             Location: Judge Alston's Courtroom       Time: 9:30 am
                       700 Stewart St #7206
   12
                       Seattle,WA 98101-8101
   13
            IF YOU OPPOSE this motion, you must file your written response with the Court Clerk NOT
   14
         LATER THAN THE RESPONSE DATE, which is May 02, 2019.
   15
            IF NO RESPONSE IS TIMELY FILED, the Court may, in its discretion, GRANT THE MOTION
   16
         PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, and strike the hearing.
   17

   18

   19

   20
            Dated: April 09, 2019
   21                                                   /s/Jason Wilson-Aguilar
                                                        Jason Wilson-Aguilar
                                                        Chapter 13 Trustee
   22
                                                        WSBA #33582
   23
                                                               Chapter 13 Bankruptcy Trustee
                                                                  600 University St. #1300
                                                                     Seattle,WA 98101
                                                            (206) 624-5124 Fax: (206) 624-5282
CM094   NOTICE OF TRUSTEE'S MOTION TO DISMISS CASE AND HEARING www.seattlech13.com
         Case 17-13890-CMA Doc 55 Filed 04/09/19 Ent. 04/09/19 14:12:18 Pg. 1 of 3
                                                        Judge: Christopher M. Alston
                                                        Chapter: 13
                                                        Hearing Date: May 09, 2019
                                                        Hearing Time: 9:30 am
                                                        Hearing Location:Judge Alston's Courtroom
    1                                                                    700 Stewart St #7206
                                                                         Seattle,WA 98101-8101
    2

    3                                                  Response Date: May 02, 2019

    4                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    5
        In Re:                                               IN CHAPTER 13 PROCEEDING
    6   JOSE ORTIZ,                                          NO. 17-13890

    7                                                        TRUSTEE'S MOTION
                                         Debtor.             TO DISMISS CASE
    8

    9       The Trustee moves to dismiss this case pursuant to 11 U.S.C. § 1307(c):

  10
            The confirmed Plan requires annualized payments of $7,268.22 per month. The plan is now
  11        delinquent a total of $36,341.10 calculated through 4/9/2019.

            THE TRUSTEE REQUESTS that the Court dismiss this case.
  12

  13

  14

  15

  16

  17

  18

  19        Dated: April 09, 2019
  20
                                                                  /s/ Jason Wilson-Aguilar
                                                                  Jason Wilson-Aguilar
  21
                                                                  Chapter 13 Trustee
                                                                  WSBA #33582
  22

  23                                                                         Chapter 13 Bankruptcy Trustee
                                                                                600 University St. #1300
  24                                                                               Seattle,WA 98101
                                                                           (206) 624-5124 Fax:(206) 624-5282
CM093   TRUSTEE'S MOTION TO DISMISS CASE                                          www.seattlech13.com
        Case 17-13890-CMA Doc 55 Filed 04/09/19                Ent. 04/09/19 14:12:18        Pg. 2 of 3
           Dated:
    1

    2

    3

    4

    5

    6

    7
                             IN THE UNITED STATES BANKRUPTCY COURT
    8                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    9

   10   In Re:                                                  IN CHAPTER 13 PROCEEDING
                                                                NO. 17-13890
   11   JOSE ORTIZ,
                                                                Proposed
   12                                                           ORDER DISMISSING CASE
                                          Debtor.
   13

   14      THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case,

   15   and the Court having reviewed and considered the motion, records and files in this case, it is

   16      ORDERED that this case is dismissed.

   17                                               / / /End of Order/ / /

   18

   19

   20
        Presented by:
   21   /s/Jason Wilson-Aguilar
        Jason Wilson-Aguilar, WSBA #33582
   22   Chapter 13 Bankruptcy Trustee
        600 University St. #1300
   23   Seattle,WA 98101
        (206) 624-5124


CM095   ORDER DISMISSING CASE


         Case 17-13890-CMA          Doc 55     Filed 04/09/19       Ent. 04/09/19 14:12:18    Pg. 3 of 3
